                                                                                                      WWW.RIVKINRADLER.COM

                                                                                                      926 RXR Plaza
                                                                                                      Uniondale, NY 11556-0926
BARRY I. LEVY
                                                                                                      T 516.357.3000 F 516.357.3333
PARTNER
(516) 357-3149
barry.levy@rivkin.com



                                                           January 28, 2020


By ECF
Honorable Steven M. Gold
United States Magistrate Judge
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

 Re: Government Employees Insurance Company et al v. Tremont Diagnostic Imaging, P.C. et al
     Docket No.: 1:19-cv-05158-KAM-SMG

Dear Magistrate Judge Gold:

I write on behalf of all parties in this action.

Over the past 30 days, the parties have made substantial progress towards reaching a settlement of this action,
and are working to finalize the remaining opening issues. Counsel collectively believe that this can be
accomplished in the next 30 days and would, therefore, request that initial conference that is currently
scheduled for January 30, 2020, be adjourned to February 27, 2020 or February 28, 2020, subject to the
Court’s schedule.

The Court’s attention to this matter is appreciated.

                                                           Respectfully submitted,

                                                           RIVKIN RADLER LLP

                                                           Barry I. Levy, Esq.
                                                           Barry I. Levy

cc:       All counsel via ECF




9 Thurlow Terrace               21 Main Street, Court Plaza South     477 Madison Avenue                 2649 South Road
Albany, NY 12203-1005           West Wing, Suite 158                  New York, NY 10022-5843            Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199   Hackensack, NJ 07601-7021             T 212.455.9555 F 212.687.9044      T 845.473.8100 F 845.473.8777
                                T 201.287.2460 F 201.489.0495
